                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 DAVID P. PETERSEN                          )
                                            )
        Plaintiff,                          )
                                            )
 vs.                                        )   CIVIL ACTION NO. 19-607-CG-B
                                            )
 ADAM W. OVERSTREET, et al.,                )
                                            )
        Defendants.                         )

                                     JUDGMENT

       It is ORDERED, ADJUDGED, and DECREED that Plaintiff’s complaint be

and is hereby DISMISSED with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii),

for failure to state a claim upon which relief may be granted.

       DONE and ORDERED this 24th day of January, 2020.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
